IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 110

                                                              April Term, A.D. 2013

                                                            September 18, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-13-0006
v.

NANA Y. BOACHIE-YIADOM, WSB
#6-3502,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein August 14, 2013, by the Board of Professional
Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation and the file, finds that the
Report and Recommendation should be approved, confirmed and adopted by the Court,
and that Respondent Nana Y. Boachie-Yiadom should be publicly censured for his
conduct, which is described in the attached Report and Recommendation. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Nana Y. Boachie-Yiadom shall be publicly
censured for his conduct, in a manner consistent with the censure contained in the
attached Report and Recommendation for Public Censure; and it is further
[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Respondent shall reimburse the Wyoming State Bar the amount of
$50.00, representing some of the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Respondent shall pay the total amount of $550.00 to the
Clerk of the Board of Professional Responsibility on or before October 31, 2013; and it is
further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4 of the Disciplinary Code for the Wyoming
State Bar, this Order of Public Censure, along with the incorporated Report and
Recommendation for Public Censure, shall be published in the Wyoming Reporter and
the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of the Order of Public
Censure to be served upon Respondent Nana Y. Boachie-Yiadom.

[¶8]   DATED this 18th day of September, 2013.


                                                BY THE COURT:

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice